DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is unclear.  It is not clear as to what is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6,8-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207171777 in view of Chen et al. (2014/0020829).
In reference to claims 1 and 12, CN207171777  teaches a chemical mechanical polishing apparatus comprising a rotatable platen, 110, to hold a polishing pad, 111, a rotatable carrier, 120, to hold a substrate against a polishing surface of the polishing pad during a polishing process, the carrier rotatable, (The Examiner notes that in reference to the CN207171777 reference the portion of the translation that is being relied upon will be provided by the Examiner.  The carrier head 20 can be formed as various structures according to required condition and design pattern.  For example, the carrier 120 may include body (not shown), it is configured in the form of rotatable,), a thermal control system including one or more independently controllable heaters, 230, and/or coolers to independently control temperatures of at least one zone of a plurality of zones on the polishing pad relative to another zone of the plurality of zones, a controller, 400, configured to cause the thermal control system to generate a first zone having a first temperature and a second zone having a different second temperature, (The temperature in the particular surface section answered is adjusted it is assumed thal the surface segmentation in grinding pad 111 is six surfaces section Z1~Z6 in the case of, interal separation part 1300 may be provided with six temperature adjustment section C1~C6 correspanding with six surfaces section Z1~Z6, and for example, the surface temperature in Z3 surfaces section can be controlled in C3 temperature adjustments section, in C4 equalizing sections between the surface temperature in Z4 surfaces section can be controlled.  As reference, the temperature regulation section 1200 be provided with the form of corresponding wilh multiple surface sections split it is multiple
temperature adjustment section C1~C6, and the temperature regulation section 1206 can be partially provided in a part above grinding pad 111.), 
	In reference to claim 2, CN207171777 teaches wherein the platen is rotatable, (the rotation arrow of fig. 4).
	In reference to claim 3, CN207171777 teaches wherein the first zone and second zone are concentric rings about an axis of rotation of the platen, (fig. 7).
	In reference to claim 6, CN207171777 teaches wherein the thermal control system includes a plurality of independently controllable heaters and/or coolers, each of the plurality of independently controllable heaters and/or coolers having a dedicated zone on the polishing pad, (in the case of, interal separation part 1300 may be provided with six temperature adjustment section C1~C6 correspanding with six surfaces section Z1~Z6, and for example, the surface temperature in Z3 surfaces section can be controlled in C3 temperature adjustments section, in C4 equalizing sections between the surface temperature in Z4 surfaces section can be controlled.)
	In reference to claims 9 and 18, CN207171777 teaches wherein the thermal control system includes a nozzle, 230, to spray a medium onto the zone to adjust the temperature of the zone.
	In reference to claims 10 and 19, CN207171777 teaches wherein the thermal control system includes the heater and the medium 1s a gas, (the temperature regulation section also may be configured as that the surface temperature of grinding pad is adjusted using gas as medium).
	In reference to claims 11 and 20, CN207171777 teaches wherein the thermal control system includes the cooler and the medium is a liquid, (Although the lapping liquid temperature regulation section 300 is not shown, it is controlled in the form of following, to passing through Lapping liquid before the lapping liquid of lapping liquid supply unit 200 is supplied on grinding pad 111 is heated or cooled and turns into required temperature.  For example, lapping liquid also can be temporarily contained in accepting groove (tank), and pass through heater strip or freeze cycle (cycle) It is heated or cooled, also can be by heater strip or freeze cycle to the transfer from grinding liquid bath connection lapping liquid supply unit 200 Manage (pipe) and carry out temperature adjustment.)

	CN207171777 teaches all the limitations of the claims except for the platen being rotatable by a motor, the carrier laterally movable by a first actuator across the polishing pad, the carrier being rotatable by a second actuator, the controller further configured to control the first actuator and the second actuator to synchronize lateral oscillation of the carrier head with rotation of the carrier head such that over a plurality of successive oscillations of the carrier head when a first angular swath of an edge portion of the substrate is at an azimuthal angular position about the axis of rotation of the carrier head the first angular swath overlies the first zone and when a second angular swath of the edge portion of the substrate is at the azimuthal angular position the second swath overlies the second zone, wherein the actuator is configured to oscillate the carrier along a radius of the platen, wherein the azimuthal angular position is an outermost position of the substrate relative to the axis of rotation of the platen, wherein the controller is configured to control the first actuator and the second actuator to synchronize lateral oscillation of the carrier head with rotation of the carrier head such that over a plurality of successive oscillations of the carrier head when a third angular swath of an edge portion of the substrate is at the azimuthal angular position, the third angular swath overlies a third zone.
Chen et al. teaches a platen, 30, rotated by a motor, 32, a carrier, 100, laterally movable by a first actuator across the polishing pad, (pp 0026), the carrier being rotatable by a second actuator, 54.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of CN207171777 with a first actuator to laterally move the carrier across the polishing pad, as taught by Chen et al., in order to provide the system with the ability to provide an oscillatory movement to the carrier while the carrier rotates, in order to provide for the carrier to come in contact with the entiretiy of the polishing surface and thus enhance the uniformity of the polishing process.
It would have been further obvious to provide the tool with the controller further configured to control the first actuator and the second actuator to synchronize lateral oscillation of the carrier head with rotation of the carrier head such that over a plurality of successive oscillations of the carrier head when a first angular swath of an edge portion of the substrate is at an azimuthal angular position about the axis of rotation of the carrier head the first angular swath overlies the first zone and when a second angular swath of the edge portion of the substrate is at the azimuthal angular position the second swath overlies the second zone, wherein the actuator is configured to oscillate the carrier along a radius of the platen, wherein the azimuthal angular position is an outermost position of the substrate relative to the axis of rotation of the platen, wherein the controller is configured to control the first actuator and the second actuator to synchronize lateral oscillation of the carrier head with rotation of the carrier head such that over a plurality of successive oscillations of the carrier head when a third angular swath of an edge portion of the substrate is at the azimuthal angular position, the third angular swath overlies a third zone. 
Since CN207171777 teaches a control unit, 400, that receives the temperature of the lapping surface, 111, from the temperature measurement portion, 500, and controls the lapping of the substrate, (The control unit 400 receives the temperature value determined in temperature measuring portion 500 and the temperature of lapping liquid is carried out Control.In other words, control unit 400 is controlled in the form of following, carries out the substrate periphery of chemical mechanical milling tech Temperature in the case of the optimal temperature more than the chemical grinding for being ground liquid, make in lapping liquid temperature regulation section 300 Obtaining the temperature of lapping liquid reduces, and is controlled in the form of following, carries out the substrate periphery of chemical mechanical milling tech Temperature in the case of the optimal temperature less than the chemical grinding for being ground liquid, make in lapping liquid temperature regulation section 300 The temperature rise of lapping liquid is obtained, and is induced in the form of following, the temperature of substrate periphery may be such that the change by lapping liquid Grinding is learned swimmingly to be carried out.), 
It would have been obvious to provide the controller with the capability to control the first and second actuators to synchronize lateral oscillation of the carrier head with rotation of the carrier head, since the control unit controls the lapping aspects of the lapping system.  Therefore if the controller is controlling the first and second actuators to synchronize lateral osicillation, it is believed that at some time during the concurrent synchronized rotation and lateral oscillation of the carrier head that over a plurality of successive oscillations of the carrier head when a first angular swath of an edge portion of the substrate is at an azimuthal angular position about the axis of rotation of the carrier head the first angular swath overlies the first zone and when a second angular swath of the edge portion of the substrate is at the azimuthal angular position the second swath overlies the second zone, wherein the actuator is configured to oscillate the carrier along a radius of the platen, wherein the azimuthal angular position is an outermost position of the substrate relative to the axis of rotation of the platen, wherein the controller is configured to control the first actuator and the second actuator to synchronize lateral oscillation of the carrier head with rotation of the carrier head such that over a plurality of successive oscillations of the carrier head when a third angular swath of an edge portion of the substrate is at the azimuthal angular position, the third angular swath overlies a third zone. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207171777 as modified by Chen et al. in further view of Lu et al. (7,052,374).
CN207171777 as modified by Chen et al. teaches all the limiations of the claims except for the thermal control system includes a heater or cooler that is radially movable relative to an axis of rotation of the platen.
Lu et al. teaches a nozzles that translate radially along the support arm and thus move radially relative to an axis of rotation of the platen, (claim 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of CN207171777 as modified by Chen et al. with the capability to translate radially anong the support arm, and thus move radially relative to an axis of rotation of the platen, as taught by Lu et al., in order to provide the tool with the capability of radially varying the spray regions of the nozzles along the platen, in order to enhance the control of the spray areas of the nozzles. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sotozaki et al. (2018/0290263), Yasuda et al. (2018/0236630) and Aiyoshizawa et al. (2008/0311823) were cited to show other examples of CMP apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        November 29, 2022